Citation Nr: 1109255	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-39 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for degenerative disc disease of the cervical spine. 

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for degenerative disc disease of the lumbar spine.

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left shoulder disorder.

4.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disorder.

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left hip disorder.

6.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right foot disorder, claimed as a lump on the right foot.

7.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

8.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

9.  Entitlement to service connection for a left knee disorder.

10.  Entitlement to service connection for a left shoulder disorder.  

11.  Entitlement to service connection for a left leg disorder, claimed as left leg pain.

12.  Entitlement to service connection for enteritis to include as secondary to service-connected hemorrhoids.

13.  Entitlement to an evaluation in excess of 10 percent for the service-connected hemorrhoids prior to May 21, 2007.

14.  Entitlement to an evaluation in excess of 20 percent for the service-connected hemorrhoids beginning on May 21, 2007.


REPRESENTATION

Appellant represented by:	Howard Olinsky, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1992, and from May 1994 to May 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2009 rating decisions by the RO.

The Veteran was scheduled to appear before a Decision Review Officer (DRO) in June 2010.  In a February 2010 correspondence, the Veteran requested that his hearing be cancelled.  The Veteran's request for a DRO hearing is therefore considered to have been withdrawn.  

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total compensation rating based on individual unemployability.  

In this case, the Veteran withdrew a claim for a total disability rating based on individual unemployability in an April 2008 correspondence.  

Hence, any claim for a total disability evaluation based on individual unemployability by reason of service-connected disability is not presently before the Board and will not be discussed.

The issues of service connection for cervical spine, lumbar spine, left shoulder, left knee and left leg disorders are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  




FINDINGS OF FACT

1.  A rating action in December 1998 denied service connection for degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, a left shoulder disorder,  a left knee disorder, a left hip disorder and a right foot disorder.  The Veteran was notified of these actions, but did not file a timely appeal.

2.  The evidence received since the December 1998 rating decision is neither cumulative nor redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim and, by itself or in connection with the evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for degenerative disc disease of the cervical spine.    

3.  The evidence received since the December 1998 rating decision is neither cumulative nor redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim and, by itself or in connection with the evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for degenerative disc disease of the lumbar spine.  

4.  The evidence received since the December 1998 rating decision is neither cumulative nor redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim and, by itself or in connection with the evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disorder.  

5.  The evidence received since the December 1998 rating decision is neither cumulative nor redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim and, by itself or in connection with the evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.

6.  The evidence submitted since the December 1998 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a left hip disorder.   

7.  The evidence submitted since the December 1998 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a right foot disorder.  

8.  The currently demonstrated enteritis is not shown to be due to an event or incident of the Veteran's active service or to have been caused or aggravated by the service-connected hemorrhoids.

9.  Before May 21, 2007, the service-connected hemorrhoids are shown to have been manifested by no more than large or thrombotic irreducible hemorrhoids with excessive redundant tissue evidencing frequent occurrences.

10.  Beginning on May 21, 2007, the service-connected hemorrhoids are shown to have been manifested by persistent bleeding with secondary anemia, later medical records additionally demonstrate fissures.  



CONCLUSIONS OF LAW

1.  The December 1998 rating decision which denied service connection for cervical and lumbar spine, left shoulder, left knee, left hip and right foot disorders is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received to reopen the claim of service connection for a degenerative disc disease of the cervical spine.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.156(a), 3.159.  

3.  New and material evidence has been received to reopen the claim of service connection for a degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.156(a), 3.159.  

4.  New and material evidence has been received to reopen the claim of service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (; 38 C.F.R. §§ 3.104, 3.156(a), 3.159.  

5.  New and material evidence has been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.156(a), 3.159.

6.  New and material evidence has not been received to reopen the claim of service connection for a left hip disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.156(a), 3.159.

7.  New and material evidence has not been received to reopen the claim of service connection for a right foot disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.156(a), 3.159.

8.  The Veteran's disability manifested by enteritis is not due to disease or injury that was incurred in or aggravated by active service, nor is any proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

9.  For the period of the appeal prior to May 21, 2007, the criteria for the assignment of an increased rating in excess of 10 percent for the service-connected hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114 including Diagnostic Code 7336.

10.  Beginning on May 21, 2007, the criteria for a disability rating of 20 percent, but no more for the service-connected hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, 3.321 including Diagnostic Code 7336.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

VA notified the Veteran in November 2006 and August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  

The RO provided notice regarding how disability ratings and effective dates are determined in November 2006 and August 2009.  

The Court has held that VCAA additionally requires that the Veteran be provided with a notice letter which describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial when a claim to reopen is made.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified as to evidentiary requirements necessary to reopen a claim in November 2006.  

The Board finds that the notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to this matter have been requested or obtained.  There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the Veteran.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed enteritis.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, this requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.  In so finding, the Board finds that determining the etiology of a disability such as enteritis is not within the competency of a lay person.  Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir. 2010). 

The Board notes that, in a March 2008 correspondence, the Veteran informed the RO that he had applied for Social Security disability benefits.  Accordingly, later that month the RO requested from the Social Security Administration (SSA) for all records pertaining to the Veteran's SSA claim.  

In response, the SSA reported in writing that medical records pertaining to that claim could not be located.  See April 2, 2008 Social Security Administration Facsimile.  SSA provided what procedural and claim documents were associated with their file, which the Board has duly reviewed.  As a formal finding has been made regarding the medical records, additional requests for such documentation would be futile.  

Thus, the Board finds, and the record reflects, that VA has made all necessary efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  


Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

As noted, the issues of service connection for a cervical and lumbar spine, left shoulder, left knee, left hip and right foot disorders were denied in an October 1998 rating decision.  The Veteran was notified of this decision and of his appeal rights at that time, but did not appeal the decision.  The October 1998 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.


Degenerative Joint Disease of the Cervical and Lumbar Spine-New and Material Evidence Analysis

In October 2006, the Veteran provided a statement in which he requested that his claims of service connection for degenerative joint disease be reopened.  The evidence added to the record since the December 1998 rating decision includes treatment records which report neck and back pain and refer to cervical and lumbar spine disorders.  

A March 2000 report noted a small central disc bulge at the C4-C5 vertebra and a small left paracentral disc herniation with accompanying small posterior osteophytes at the C5-C6 vertebra.  A February 2007 CAT scan of the lumbar spine noted spondylolisthesis of the L4 and L5 and broad based disc bulge and mild thecal sac impingement as well as L5/S1 disc bulge with mild degenerative disc space narrowing.  

A June  2007 VA examination of the spine provided diagnoses including degenerative intervertebral disc disease of the lower cervical spine and the lumbar spine.  

The RO's December 1998 denial of service connection for the Veteran's claimed for cervical and lumbar spine disorders was based on the absence of evidence of present cervical and lumbar spine disorders.

Based on a comprehensive review of the record, the Board finds that the evidence added since the December 1998 rating decision regarding the Veteran's claimed of service connection spine disorder is new and material.  The Board finds that much of the records submitted after the December 1998 rating decision are new in that they have not been previously submitted.  

The evidence demonstrating degenerative disc disease is material as it indicates that the Veteran has current cervical and lumbar spine disorders and thus it relates to an unestablished fact necessary to substantiate the claim.  

Therefore, the Veteran's claims of service connection for degenerative joint disease of the cervical spine and degenerative disc disease of the lumbar spine are reopened.  


Left Shoulder and Left Knee Disorders-New and Material Evidence Analysis

The Veteran has requested that his claims for service connection for a left shoulder and left knee disorder be reopened.  See October 2006 Veteran Correspondence.  The evidence added to the record since the December 1998 rating decision includes treatment records that report left shoulder pain.  

Of note, a March 2007 VA medical center treatment note stated that the Veteran's sensation to pin prick and light touch were altered in the left arm and that his decreased left upper extremity strength might indicate some level of nerve damage.  See March 7, 2007 Therapy Assessment.  

These findings are sufficient to raise the reasonable possibility of substantiating the Veteran's claim for service connection for a left shoulder condition as the Veteran's claim was initially denied due to the fact that no present disability was shown.

The treatment notes added to the claims file after the December 1998 rating decision additionally include numerous notations as to the Veteran's complaints of left lower extremity pain.  The Veteran noted that he experienced pain in his knee since service in a July 2000 clinic progressive note.  

A March 2007 treatment note reported that the Veteran had experienced falls due to his left knee giving way and a VA medical center therapy assessment note found decreased strength in the left knee.  

The Veteran's left knee claim, like his left shoulder claim, was initially denied due to the fact that a present disorder had not been demonstrated.  

Based on a review of the record, the Board finds the evidence added since the December 1998 rating decision regarding the claims of service connection for left shoulder and left knee disorders is new and material.  Therefore, the previously denied claims of service connection for a left shoulder and left knee disorders are reopened.  


Left Hip and Right Foot Disorders-New and Material Evidence Analysis

The RO denied the Veteran's claims of service connection for a left hip and right foot disorder in December 1998 citing as its basis for the denials the fact that the service treatment records contained no evidence of either disorder while in service.  

After the December 1998 denial, as noted, the Veteran submitted additional VA treatment records, statements in support of his claim and private treatment records.  The VA examinations were also conducted and considered in the Veteran's request to reopen.

While the records submitted since the December 1998 decision are new, these records are not material.  

The Board notes in this regard that at no time were additional service treatment records added to the record after the Veteran's January 1998 rating decision.  Further, at no time has a physician stated that the Veteran has a present left hip or right foot disorder which could be related to service.  

As stated, material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, in order for any new evidence to be material, it must show that each of these conditions was related to a specific event or incident in service.  In this case, the new evidence does not contain the required findings to reopen the claim.  

As the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to his petition to reopen.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Service Connection- Laws and Regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Service Connection for Enteritis-Factual Background and Analysis

The service treatment records include a March 1989 treatment note that noted the presence of viral acute gastroenteritis.  The July 1995 service treatment records also noted the Veteran's complaints of diarrhea, and a diagnosis of viral entercolitis was provided.  

The Veteran's treatment records contain a number of gastrointestinal complaints.  The Board finds that the evidence, while showing gastrointestinal symptoms, has not shown that the Veteran's present symptoms are related to isolated in-service gastrointestinal symptoms.  

Factually, an emergency department VA medical center note dated in January 2002 reported the Veteran's complaints of diarrhea, it further was noted that the Veteran's girlfriend had the same symptoms.  

The treatment notes dated in May 2004 reported a possible colitis-type syndrome.  The notes from Dr. K.G. noted that the Veteran was found to be positive for h-pylori.  See March 14, 2003 Treatment Notes, Dr. K.G.  Later treatment notes from Dr. K.G. remarked that the Veteran experienced abdominal pain, heartburn and irregular bowel movements.  See October 25, 2006 Treatment Notes, Dr. K.G.  It was further noted that the Veteran might have inflammatory bowel disease.  Id.  

A December 2006 GI Clinic note reported that the Veteran alternated between diarrhea and constipation and that he had had some abdominal cramping with bowel movements.  

In May 2007, the Veteran was afforded a VA examination.  The examiner noted that, in March 2003, the Veteran was found to be positive for h-pylori and had been seen for symptoms of heartburn as well.  See May 2007 VA examination; September 1, 2003 VA Medical Center Emergency Department Note.  It was further noted that stool samples proved to be negative for bacteria.  

An October 2006 CAT scan was noted as being unremarkable beyond showing a fatty liver and two renal cysts.  The December 2007 VA medical center primary care notes remarked that the Veteran had a history of hiatial hernia and increased GERD, and a June 2009 examination for hemorrhoids noted that the Veteran's incontinence was thought to possibly be related to pinched nerves in his back.  

Given this factual background, it is clear that the Veteran presently experiences gastrointestinal manifestations to include diarrhea.  It is also noted that, on a few isolated occasions during service, the Veteran was also treated for gastrointestinal symptoms to include diarrhea.  

There is no evidence whatsoever, however, that tend to link any current gastrointestinal condition to the symptoms demonstrated during the Veteran's service.  

A number of gastrointestinal disorders can cause symptoms such as diarrhea and constipation, and it is not within the purview of the Veteran to render a competent opinion as to the etiology of such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, the Veteran is not competent to render an opinion of medical diagnosis or causation.  Id.  

Accordingly, as the competent evidence has failed to even suggest a relation between the Veteran's in-service gastrointestinal symptoms and his present symptoms, a claim for service connection on a direct basis must fail.

The Veteran also asserts that his gastrointestinal conditions are the result of his service-connected hemorrhoids.  See June 21, 2010 VA Form 9 Substantive Appeal.  

The Board notes that under 38 C.F.R. § 3.310, a Veteran may be service connected for a disability which is proximately due to or the result of a service-connected disease or injury.  Id.  

In this case, however, the record does not contain any medical evidence suggesting that any claimed gastrointestinal disorder was caused or aggravated by the service-connected hemorrhoids and, for the same reasons, the Veteran is not competent to render an etiological opinion on the matter.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the evidence fails to establish a medical relationship between the Veteran's in-service manifestations and any present gastrointestinal disorder or between any present disorder and his service-connected hemorrhoids, the claim of service connection for enteritis is denied.


Increased Rating Claims-Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The service-connected hemorrhoids are currently rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.

External or internal hemorrhoids are rated at no percent when they are mild or moderate.  A 10 percent rating requires large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding and secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  



Increased Rating for Hemorrhoids-Factual Background

Procedurally, the Veteran was granted service connection with a noncompensable disability evaluation for hemorrhoids in December 1998.  His disability evaluation was increased to 10 percent disabling in June 2009.

A January 2002 VA emergency department note reported that the Veteran had "a little bit" of bleeding due to his hemorrhoids.  A May 2004 emergency department note reported that the Veteran had inflamed hemorrhoids and might have anal fissure disease as well.  It was noted that the Veteran reported having anal fissures and occasional bloody stools which were increasing in frequency.  

In May 2004, the Veteran was given a sigmoidoscopy wherein it was noted that there were no masses or fissures observed.  A December 2004 gastrointestinal clinic note reported the Veteran's provided history of anal fissures.  

A treatment note from Dr. G.K. reported that the Veteran occasionally had a little bit of blood when he wiped but that at other times [the blood] was quite voluminous.  See October 25, 2006 Dr. G.K. Treatment Note.

The Veteran was afforded a VA examination in May 2007 when he reported having noticed very large amounts of blood in the toilet and sometimes soaking through toilet tissue.  

The examination revealed the presence of multiple old hemorrhoidal tags around the anus, but the examiner was unable to feel internal hemorrhoids that were distended.  

It was further noted that laboratory work revealed low red blood count, hemoglobin and hematocrit below the normal limit.  Diagnoses of hemorrhoids and anemia, as least as likely as not related to the hemorrhoids were provided.  

The submitted general surgery treatment notes dated in December 2007 described the Veteran's reports of blood in his underwear and  noted that no obvious fissure was found on examination.  A VA medical center pre-operational note dated in January 2008 reported that the Veteran had occasional blood-tinged stools.

The Veteran was examined again in June 2009.  It was noted that the Veteran underwent a hemhorrhoidectomy in January 2008 and received temporary relief.  Frequent rectal bleeding was noted as was recurrence without thrombosis four or more times per year.  On examination, internal and external hemorrhoids were present as were one or more fissures.  It was noted that the Veteran was unemployed primarily due to his back and that incontinence was also an issue.  


Analysis- Increased Rating for Hemorrhoids prior to May 21, 2007

For the period prior to May 21, 2007, the Board finds that a 10 percent disability rating is most appropriate as the competent medical evidence demonstrated frequent hemorrhoids but did not show objective evidence of fissures or anemia until the Veteran's May 2007 VA examination.

The Board notes that the Veteran's treatment records consistently note a history of anal fissures.  This history appears to have been provided, however, entirely by the Veteran who is not a medical expert and whose lay opinion is not probative to show a diagnosis in this case.  

A medical evaluation that is merely a recitation of Veteran's self-reported and unsubstantiated history has no probative value.  Swann v. Brown, 5 Vet. App. 229 (1993);Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, as the objective evidence failed to show persistent bleeding, anemia or fissures during this period, a 10 percent rating is most appropriate.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's hemorrhoids is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. Thun.


Analysis- Increased Rating for Hemorrhoids from May 21, 2007

For the period after the Veteran's May 2007 VA examination, a 20 percent disability rating is in order.  The May 2007 VA examination reported that the Veteran had persistent bleeding as well as anemia which was at least as likely as not related to the Veteran's hemorrhoids.  Further, by his June 2009 VA examination, fissures were also demonstrated.  

The Board notes that between the Veteran's May 2007 and June 2009 examination, varied findings were made as to the extent of the Veteran's bleeding, demonstrating at times that it was occasional and at other times that it was frequent.  

Accordingly, on this record, the Board finds that a 20 percent disability rating is warranted.  

In this case, the Board finds that the disability picture presented by the Veteran's hemorrhoids is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.   


ORDER

As new and material evidence has been received to reopen the claim of service connection for degenerative disc disease of the cervical spine, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

As new and material evidence has been received to reopen the claim of service connection for degenerative disc disease of the lumbar spine, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

As new and material evidence has been received to reopen the claim of service connection for a left knee disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has not been received to reopen the claim of service connection for a left hip disorder, the appeal to this extent is denied.

As new and material evidence has not been received to reopen the claim of service connection for a right foot disorder, the appeal to this extent is denied.

Service connection for enteritis, to include as due to service-connected hemorrhoids, is denied.

An increased rating in excess of 10 percent for the service-connected hemorrhoids prior to May 21, 2007, is denied.

An increased rating of 20 percent, but no higher, for the service-connected hemorrhoids beginning on May 21, 2007 is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The service treatment records note the Veteran's complaints of neck, back, left shoulder and left leg and knee pain.  Specifically, treatment records note that the Veteran had symptoms of left knee pain since childhood that had increased and a history of Osgood-Schlatter's disease; neck pain that radiated to the skull; complaints of back pain and findings of possible C2/C3 facet joint dysfunction and left leg pain secondary to an injury; and an assessment of left shoulder impingement/tendonitis were documented.  See March 1995 Physical Therapy Consultation Note; May 1995 Screening Note; December 1995 Screening Note.  December 1995 treatment notes reported an additional injury to the knee.   

The X-ray studies were reported as demonstrating a stress fracture to the left tibia and demonstrated a normal left shoulder and spine.  See June 1995 Radiologic Consult.  However, the Veteran complained of spine and shoulder pain which he related to his service.  Additionally, VA and private treatment records indicate decreased left lower and left upper extremity strength as well as degenerative arthritis of both the cervical spine and the lumbar spine.

The Veteran was afforded a VA examination of the spine and joints in June 2007.  Regrettably, the examiner gave the Veteran a thorough physical examination, but no opinion was rendered as to the etiology of the claimed spine, left shoulder or left leg disorders.  

The Board therefore finds the Veteran's June 2007 examination was inadequate and further finds that there is insufficient medical evidence to determine whether the spine, shoulder or left leg and knee disorders are related to service.

Where, after a review of the available evidence, the VA determines that the evidence of record does not contain competent medical evidence to decide the claim and indicates that the claimed disability or symptoms may be associated with the Veteran's service or a service-connected disability, the Veteran must be provided with a medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran should be afforded new VA examinations in order to obtain opinions as to whether the Veteran's left shoulder, left leg and knee and spine disorders were incurred in or aggravated by service or are proximately due to or aggravated by the already service-connected disabilities.  


Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO should schedule 
the Veteran for the appropriate VA orthopedic examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating disorders of the joints and of the spine, respectively, the examining physician(s) is/are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and likely etiology of any spine, left shoulder, left knee and left leg disorders found.  

The examiner(s) must opine whether it is at least as likely as not that any diagnosed left shoulder, left leg, left knee or spine disability is due to an event or incident of the Veteran's active service.  

If a spinal disorder is found to be related to service, additional examination as to any related neurological symptoms should be completed.  

A complete rationale for any opinions expressed must be provided.  The physician(s) is/are requested to append a Curriculum Vitae to the examination report.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

4.  The RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing all indicated development to the extent possible, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative must be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
Department of Veterans Affairs


